While appellant is liable for damages resulting from the defective pen as a common carrier, it is evident that the shipping contract containing a limitation of time in which an action should be brought or otherwise be barred does not apply to so much of the cause of action as is based on defective stock pens; and while we adhere to the rulings made in the former opinion, instead of reversing the judgment and remanding the cause as before ordered, a remitter of all damages awarded to appellee other than such as resulted from the defective pens having been made, the former judgment will be set aside and judgment will now be entered for appellee for $652.90, with interest thereon from November 10, 1887, at, the rate of 8 per cent per annum, this being the damages awarded by the jury on claim not barred, with all costs in the court below, and in favor of appellant for costs of this appeal.
Reversed and rendered.
Delivered March 17, 1891. *Page 276